DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that any objections and/or rejections previously set forth in the Non-Final Office Action mailed 8 December 2020 and not repeated herein are overcome and hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 23 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23, line 2 recites “both the second walls extend directly from the first wall” which is indefinite. It is unclear if the “second walls” is referring to the previous recited “at least one pocket” second walls, or second walls of a different pocket of the plurality of pockets recited in claim 1, or second walls of each of the plurality of pockets recited in claim 1. For the purpose of examination, any two second walls extending from the first wall is considered to read on the limitation.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 1-3, 10-13, 15, 17, 18, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 4,742,762; “Ito”) in view of Markovich (US 2010/0062704; “Markovich”) and Jangili (US 2010/0077754; “Jangili”).
Regarding claims 1-3 and 10-13, Ito teaches an air conditioning apparatus, for an automobile, comprising a duct casing (1) made from synthetic resinous material (col. 1, lines 48-50, col. 2, lines 41-43, Fig. 3b), which reads on a plastic component, wherein the plastic component is a housing or housing part of an air condition system recited in claim 1.
The duct has air flowing through an air inlet to air outlets (col. 2, lines 41-67, Fig. 3b), which reads on the limitation of the plastic component has a flow conduit through which a fluid is adapted to flow in a flow direction recited in claim 1. The air conditioning apparatus comprises an evaporator (3), wherein the evaporator comprises a wall (i.e., a first wall) as demonstrated in (Fig. 3b).

    PNG
    media_image1.png
    529
    701
    media_image1.png
    Greyscale

Figure 3b of Ito illustrating the air conditioning apparatus.
Ito is silent regarding the casing having a plurality of pockets (as required by claims 10, 11, and 12).
Markovich discloses an HVAC vent or diffuser cover made of a rigid lightweight material, preferably plastic, wherein the front wall contains several structural ridges (6) that form trapezoidal shaped pockets in the front wall of the cover ([0019], Fig. 3). The structural ridges ae formed into the front wall to provide stability and strength (claim 2).

    PNG
    media_image2.png
    816
    983
    media_image2.png
    Greyscale

Figure 3 of Markovich illustrating the HVAC cover.
Ito and Markovich are both directed towards HVAC components. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evaporator wall of Ito by including several structural ridges as taught by Markovich motivated by the expectation of providing stability and strength to the evaporator wall. 
As such, the evaporator wall of Ito in view of Markovich comprises several structural ridges that form trapezoidal pockets on the evaporator wall, which reads on the limitations of the plastic component comprising at least one first wall in which at least one pocket is provided, the at least one pocket being a bulge that protrudes out from a plane of the first wall recited in claim 1. The evaporator wall has a plurality of pockets that are adjacent to each other along the edge of the evaporator wall, which reads on the limitations of the plurality of pockets are distributed around the plastic component, distributed along at least one line, and/or situated adjacent to at least one edge of the plastic component recited in claims 10-12.
The at least one trapezoidal pocket comprises two second walls having angles that are greater than 45º relative to the plane of the first wall, which reads on the at least one pocket having two second walls each oriented at an angle greater than 45º relative to the plane of the first wall, and the at least one pocket is one of a plurality of pockets each having the two second walls and the one third wall recited in claim 1.

Markovich further teaches the cover can be fabricated in various sizes using various manufacturing and fabrication techniques ([0022]).
Ito in view of Markovich is silent regarding that the third wall of the trapezoidal pocket is oriented at an angle greater than 0º and less than 45º (or 30º as required by claim 3) relative to the plane of the first wall. 
Jangili discloses that it is well known and well within the abilities of those skilled in the art to shape cavity structures (i.e., pockets) that are formed in ventilation ducts to have angled slats and decreasing depths to control sound attenuation, noise suppression, and compensation for air flow resistance ([0001-0006, 0020-0021], Figs 6-7c).
Ito in view of Markovich, and Jangili are both directed towards air ducts comprising structural components. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the trapezoidal pocket of Ito in view of Markovich by having a decreasing depth as taught by Jangili motivated by the expectation of adjusting the shape of the duct to have angled slates for decreasing the depths to control sound attenuation, noise suppression, and/or compensation for air flow resistance based on the design system. 
As such, the third wall angle of Ito in view of Markovich and Jangili can be adjusted to have greater than 0º. Therefore, one of ordinary skill in the art would have reasonably adjusted the third wall angle with a reasonable expectation of success to at arrive at a third wall oriented at an angle greater than 0º and less than 45º (or 30º) relative to the plane of the first wall, and oriented substantially parallel to the plane of the first wall recited in claims 1-3. As established in MPEP 2144.04 IV (A/B), where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In addition, the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
The trapezoidal pocket would have a depth decrease due to the adjusted the third wall angle, which reads on the limitation of a depth of the at least one pocket decreases in the flow direction, and a depth that decreases along at least one direction recited in claims 1 and 13. The first one of the two second walls is longer and protrudes out from the plane of the first wall to a greater extent than the second one of the two second walls due to the adjusted the third wall angle, which reads on the limitations of a first one of the two second walls protrudes out from the plane of the first wall to a greater extent than a second one of the two second walls recited in claim 1.

Regarding claim 15, Ito in view of Markovich and Jangili teaches the first wall as depicted in Fig. 3b (also Markovich, Fig. 2A and 3). Although Ito in view of Markovich and Jangili remains silent regarding the first wall thickness, Ito and Markovich both depict wall structures having a thickness appearing to be substantially constant. Thus, it would have been obvious to one of ordinary skill in the art to have formed the first wall to have a substantially constant thickness in view of the structural guidance and suggestion set forth by Fig. 3b of Ito and Fig. 2A and 3 of Markovich. As such, the first wall of Ito in view of Markovich and Jangili has a constant thickness, which reads on the limitation of the wall thickness of the first wall of the plastic component is substantially constant recited in claim 15.

Regarding claim 17, Markovich teaches the pocket protrudes in one direction (Fig. 3), which reads on the limitation of the at least one pocket protrudes from the plane of the first wall in one direction recited in claim 17.

Regarding claim 18, Jangili further discloses an HVAC system with projections (100) that extend inward or outward, wherein the air turbulence is increased or reduced depending on the direction ([0002, 0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed adjacent pockets that project outward and/or inward from the plane of the first wall as taught by Jangili motivated by the expectation of adjusting the air turbulence in the air conditioning apparatus. As such, one of ordinary skill in the art reasonably understands that the adjacent pockets of Ito in view of Markovich and Jangili can be formed wherein the pockets are shaped in opposite directions, which reads on the limitation of adjacent pockets of the plurality of pockets protrude from the plane of the first wall in opposite directions as recited in claim 18.

Regarding claim 22, Ito teaches the duct casing (1) is an enclosed air passageway for cooling air that is introduced at an inlet (col. 2, line 41 to col. 3, line 8, Fig. 3b). Given the duct casing is an enclosed passageway, one of ordinary skill in the art would understand that the structural ridge trapezoidal pockets of Markovich formed within the duct casing of Ito would be enclosed on all sides to maintain the functionality of the air passageway while providing additional stability and strength as discussed above (Markovich claim 2). As such, the pockets on the first wall of Ito in view of Markovich and Jangili are enclosed, which reads on the limitation of the bulge is enclosed on all sides recited in claim 22.

Regarding claim 23, Ito in view of Markovich and Jangili comprises trapezoidal pockets that are formed by bulging and ridges in the evaporator wall (i.e., first wall). The second walls of each pocket extend out from the first wall forming a third wall creating a trapezoidal pocket (Ito Fig. 3b modified; similar to the far left pocket shown in Fig. 3 of Markovich). Therefore, the second walls extend from the evaporator wall (i.e., first wall), which reads on the limitation of both of the two second walls extend directly from the first wall recited in claim 23. It is noted that while the ridges on Markovich do not extend all the way to the cover, Markovich is relied upon to teach ridges that form trapezoidal pockets, wherein one of ordinary skill in the art would have reasonably understood that the depth of the ridges can extend to the first wall and is a matter of design choice. As established in MPEP 2144.04 IV (A/B), where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In addition, the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
	

    PNG
    media_image3.png
    500
    832
    media_image3.png
    Greyscale

Figure 3b modified of Ito illustrating the air conditioning apparatus.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Markovich and Jangili as applied above in claims 1 and 10, and further in view of Asou et al. (US 6,318,102; “Asou”).
Regarding claim 16, as described above, Ito in view of Markovich and Jangili discloses an air conditioning apparatus that reads on the limitations of claims 1 and 10.
Ito in view of Markovich and Jangili is silent regarding that the reinforcing ribs are provided in regions without the plurality of pockets. 
Asou teaches a vehicle air conditioning apparatus for e.g., efficiently cooling the rear portion of a vehicle interior (col. 1, lines 5-10, Fig. 2). The apparatus comprises a heater duct (6) that has a plurality of reinforcement ribs (25) (col. 7, lines 20-22).
Ito and Markovich and Jangili, and Asou are both directed towards HVAC systems for automobiles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air conditioning apparatus to include reinforcement ribs in regions without the pockets as taught by Asou motivated by the expectation of providing a different means to strengthen regions without the pockets. As such, the air conditioning apparatus of Ito in view of Markovich, Jangili, and Asou includes reinforcement ribs in addition to the pockets, which reads on the limitation of reinforcing ribs are provided in regions without the plurality of pockets recited in claim 16.

Response to Arguments
Claim Rejections under 35 U.S.C. 112 (b)
Applicant’s arguments, see page 6 of the remarks, filed 17 February 2021, with respect to the rejection of claims 10-12, 16, and 18 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the rejections under 35 U.S.C. 112(b), set forth in the Office Action mailed 8 December 2020 have been withdrawn.

Claim Rejections under 35 U.S.C. 102(a)(2) anticipated by Ito et al. (US 4,742,762).
Due to the claim amendments, Applicant’s arguments, see pages 6 and 7 of the remarks, filed 17 February 2021, with respect to claims 1-3, 13, 17, and 22 under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the 102 rejections set forth in the Office Action mailed 8 December 2020 have been withdrawn.

Claim Rejections under 35 U.S.C. 103 over Ito et al. (US 4,742,762) in view of Markovich (US 2010/0062704) and Jangili (US 2010/0077754), and further in view of Asou et al. (US 6,318,102).
Applicant’s arguments, see pages 7-9 of the remarks, filed 17 February 2021, with respect to claims 1-3, 10-13, 15, 17, 18, and 22 have been fully considered and are not persuasive.  Due to the claim amendments, the rejection has been updated to reflect the present claim amendments.

Applicant asserts the following arguments addressed below:
Regarding argument (1), on pages 7 and 8 of the remarks, Applicant asserts that there is no rational reason to modify the evaporator of Ito with the ridges/cover of Markovich since Markovich ridges are provided for a vent or diffuser cover flap. 
However, Ito and Markovich are both directed towards HVAC structural designs. Markovich discloses that ridges of the cover provide stability and strength (claim 2). Therefore, one of ordinary skill in the art would reasonably understand that providing ridges in the evaporator wall of Ito will provide stability and strength to the evaporator wall structure. 
Moreover, Ito does not criticize, discredit, or otherwise discourage the teaching of Markovich. As such, Applicant’s argument is not found persuasive. 

Regarding argument (2), on pages 8 and 9 of the remarks, Applicant asserts that the inclusion of Jangili appears contradictory and asks for clarity.
For clarification, it is noted that the rejections on page 5 and page 9 of the Office Action mailed 8 December 2020 are two separate rejections, wherein the rejection on page 5 relies on a different structural embodiment than the rejection on page 9 (i.e., ridges are included from Markovich). Ito in view of Markovich of page 9 has a structure, wherein the one of the evaporator wall is modified and has a plurality of pockets each having a third wall for each pocket formed. Jangili is then relied upon to further provide one of ordinary skill in the art with guidance as to different structural formations (i.e., angles of the plurality of third walls) pockets on the wall. Jangili teaches that it is well known and well within the abilities of those skilled in the art to shape cavity structures (i.e., pockets) that are formed in ventilations ducts to have angled slats and decreasing depths to control sound attenuation, noise suppression, and compensation for air flow resistance ([0001-0006, 0020-0021], Figs 6-7c). Therefore, the third wall of Ito on page 5 is merely the third wall of one pocket, wherein the angle is shown, while page 9 does not clearly recite the angle with the modification of Ito in view of Markovich. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782

/Eli D. Strah/Primary Examiner, Art Unit 1782